Citation Nr: 0400201	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-10 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUES

1.  Entitlement to an increase in the 50 percent evaluation 
currently assigned for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from December 1976 to April 
1979.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 decision by the RO which 
denied an increased rating for PTSD and a total rating for 
compensation purposes based on individual unemployability.  


REMAND

Initially, the Board notes that while the veteran was 
examined by VA in February 2002, the clinical findings 
pertaining to PTSD were not sufficiently detailed or 
responsive to the applicable rating criteria so as to provide 
a clear picture of the current status of his psychiatric 
disability.  Moreover, the objective findings were 
inconsistent with the GAF score assigned.  That is, it 
appears that the GAF score assigned was based largely on the 
veteran's reported history of symptoms rather than on the 
objective findings.  Specifically, the examiner noted that 
the veteran was alert, cooperative, appropriately dressed 
with good hygiene.  He had good eye contact, was alert, 
cooperative, and well oriented.  There were no hallucinations 
or evidence of delusions, his memory was intact, and there 
was no evidence of a formal thought disorder.  Yet, the GAF 
score assigned was a 40, which contemplates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

Comprehensive findings conforming to the regulations are 
needed to evaluate the claim.  "The Board's consideration of 
factors which are wholly outside the rating criteria provided 
by the regulation is error as a matter of law."  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As the current 
medical evidence of record does not provide a clear picture 
of the severity of the veteran's PTSD, the Board finds that 
an additional psychiatric examination should be undertaken.  

The evidentiary record indicates that while the veteran has 
been treated for his psychiatric problems primarily at 
Martinsburg, VAMC, he was also in the VA PTSD Program at 
White River Junction from October 18 to November 9, 2001.  

The record also indicates that he is receiving or has 
received vocational rehabilitation training from VA.  
However, there are no vocational rehabilitation training 
records or any records from the PTSD Program in the claims 
file and no indication what the result was of any counseling.  
As these records are pertinent to the claims for increase and 
a total disability rating and are within the control of VA, 
they should be obtained and associated with the claims file.  

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), was signed into law.  
This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations provides, in 
part, that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  The Act also includes new 
notification provisions. 

In this case, while the RO provided the veteran with the 
revised regulations pertaining to VA duty to assist under 
38 C.F.R. § 3.159 in the statement of the case, the veteran 
has never been advised of the enactment of VCAA by letter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability or 
disabilities at issue, is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran has been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) (see also Quartuccio, supra), 
he should be given the opportunity to 
respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his PTSD since September 2001.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All records for treatment in the 
VA White River Junction, Vermont PTSD 
Program from October to November 2001 
should also be obtained.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.  

3.  The veteran should be asked to 
complete an employment statement listing 
all jobs he has had since October 2000.  
After obtaining written consent from the 
veteran, the RO should contact his former 
employers and obtain copies of any 
employment medical records.  The 
employer(s) should also note the 
beginning and ending dates of employment 
and the reason for the veteran's 
termination.  If the veteran is no longer 
working, the reason for his termination 
should be reported.  

4.  The RO should also obtain and 
associate the veteran's vocational 
rehabilitation records with the claims 
file.  

5.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his PTSD.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the psychiatrist for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner, to 
the extent feasible, must dissociate 
those complaints and findings related to 
PTSD from any co-existing psychiatric 
disability.  The examiner should indicate 
which of the following criteria ((a), 
(b), or (c)), more closely reflects the 
degree of impairment caused by the 
service-connected PTSD:  

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiner 
should be advised that all manifestations 
cited above must be addressed so that the 
Board may rate the veteran in accordance 
with the specified criteria.  Also, the 
effect of the PTSD on the veteran's 
ability to pursue gainful employment 
since October 2001 should be discussed.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
PTSD have been provided by the examiner 
and whether he or she has responded to 
all questions posed.  If not, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2003).  

8.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


